                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



New Hampshire Hospital
Association et al.

      v.                                  Civil No. 15-cv-460-LM
                                          Opinion No. 2020 DNH 010
Alex M. Azar,1 Secretary,
U.S. Department of Health
and Human Services et al.



                             O R D E R

      In November 2015, several New Hampshire hospitals2 and the

New Hampshire Hospital Association (“NHHA”), a non-profit trade

association, brought this suit against the Secretary of Health

and Human Services, the Centers for Medicare and Medicaid

Services (“CMS”), and the Administrator of CMS.      Plaintiffs

alleged that defendants set forth certain “policy

clarifications” regarding the method of calculating supplemental

Medicaid payments to various hospitals.   They alleged these

policy clarifications were issued in responses to frequently

asked questions posted on medicaid.gov, and that both the



  1 Alex M. Azar became Secretary of the U.S. Department of
Health and Human Services on January 29, 2018, replacing Thomas
Price. See Fed. R. Civ. P. 25(d).

  2 Plaintiff hospitals are Mary Hitchcock Memorial Hospital,
LRGHealthcare, Speare Memorial Hospital, and Valley Regional
Hospital, Inc.
policies themselves and the manner in which they were

promulgated contradicted the plain language of the Medicaid Act

and violated the Administrative Procedure Act (“APA”).

      On March 2, 2017, the court granted in part plaintiffs’

motion for summary judgment, holding that defendants’

enforcement of the policy clarifications set forth in the

responses to the frequently asked questions violated the APA.

N.H. Hosp. Ass’n v. Burwell, No. 15-cv-460-LM, 2017 WL 822094,

at *8-14 (D.N.H. Mar. 2, 2017) (“March 2 Order”).   The court

permanently enjoined defendants from enforcing the policies in

the responses to the frequently asked questions.    Id. at *12

n.16.   Defendants appealed the March 2 Order, and the First

Circuit Court of Appeals affirmed.3   N.H. Hosp. Ass’n v. Azar,

887 F.3d 62 (1st Cir. 2018).

      After the appeal concluded, NHHA moved for an award of

attorneys’ fees, arguing that it is entitled to recover such

fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §




  3 After the court issued the March 2 Order, defendants
published a final rule regarding the calculation of the
supplemental payments. See Medicaid Program: Disproportionate
Share Hospital Payments—Treatment of Third Party Payers in
Calculating Uncompensated Care Costs, 82 Fed. Reg. 16114–02,
16117 (Apr. 3, 2017) (“2017 Rule”). The 2017 Rule expressly
included within its text the policies that had been set forth in
the responses to the frequently asked questions. That rule has
since been vacated. See Children’s Hosp. Ass’n of Texas v.
Azar, 300 F. Supp. 3d 190 (D.D.C. 2018).


                                 2
2412.    Defendants objected, arguing that NHHA is not entitled to

attorneys’ fees under the EAJA and, if it is, that those fees

must be substantially reduced.

     On March 28, 2019, the court granted NHHA’s motion for

attorneys’ fees and costs to the extent NHHA seeks to recover

fees and costs under the EAJA at the rate provided in that

order.   See doc. no. 83.   Although the court held that NHHA was

entitled to fees and costs under the EAJA, the order stated:

     As discussed above, defendants raise certain
     legitimate concerns regarding NHHA’s request for fees
     and costs. For example, NHHA seeks, but is not
     entitled to recover, attorneys’ fees and costs related
     to: 1) administrative proceedings; 2) dealing with the
     State outside of this litigation; 3) opposing the
     State’s efforts in this case; and 4) lawsuits other
     than the instant action. In addition, defendants’
     complaints that certain entries are vague, over-
     redacted, or show unnecessary fees incurred, are
     valid.

Id. at 39.    The court ordered the parties to confer and attempt

to reach an agreement as to the appropriate award of attorneys’

fees and costs in accordance with the parameters of the order.

The court also stated that if the parties were unable to reach

an agreement, NHHA may file an amended motion for attorneys’

fees costs.

     The parties did not reach an agreement as to NHHA’s request

for attorneys’ fees and costs.    In accordance with the court’s

order, NHHA has filed an amended motion for attorneys’ fees and

costs.    Doc. no. 93.   Defendants object.

                                   3
                             DISCUSSION

      In its amended motion, NHHA represents that it removed all

entries in its billing records that fell into the four

categories identified by the court as non-compensable under the

EAJA.   It also reduced certain time entries that did not comply

with the court’s order (such as those that were vague or showed

unnecessary fees incurred) and provided unredacted time entries.

The result is a request for attorneys’ fees in the amount of

$302,159.08, which represents a 22% reduction from the amount

requested in its original motion for fees and costs, and a

request for $3,124.06 in costs.

      Defendants object to NHHA’s amended motion.   They argue

that the revised fee request includes numerous billing entries

that are improper under the court’s order and not compensable

under the EAJA.    They point to 23 specific entries in NHHA’s

counsel’s billing records that purportedly fall outside of the

EAJA’s purview.4

      Defendants further contend that the revised fee request is

not adequately documented and does not distinguish amounts that

are compensable from those that are not.    Specifically,

defendants note that during the relevant time frame, NHHA’s




  4   NHHA’s counsel’s billing records include 627 entries.
                                  4
counsel was spending significant time dealing with the State of

New Hampshire and seeking relief from CMS through administrative

processes, which, as the court held, is not compensable under

the EAJA.     Defendants argue that it is impossible from NHHA’s

attorneys’ billing records to separate non-compensable tasks

from compensable time spent on this case.       They therefore

request that the court reduce NHHA’s fee request by 30 to 40

percent to account for these deficiencies.



I.       Specific Entries

         Defendants point to 23 entries that they argue include time

spent on matters that are not compensable under the EAJA.

Defendants claim that these entries represent time spent either:

(1) on cases other than the instant action, (2) dealing with

parties other than defendants in this litigation, or (3) actions

relating to CMS but which are not connected to this case.         These

23 entries are:

     •   Three entries from November 2017 that, in light of the

         timing and description, appear to relate to subsequent

         litigation concerning the 2017 Rule;

     •   An October 18, 2017, entry for paralegal time for

         downloading an amicus brief submitted by a non-party, the

         State of New Hampshire;



                                    5
•   An October 25, 2017, entry for paralegal time spent

    reviewing and preparing an administrative record, despite

    no administrative record being filed in this case;

•   Eleven entries involving communications with Senior

    Assistant Attorney General Nancy J. Smith, who represented

    the State of New Hampshire, a non-party in this case;

•   A November 6, 2015, entry for work including “public

    messaging”;

•   An April 5, 2017, entry for work including “work on

    disclosures to rating agencies”;

•   A February 1, 2016, entry for attorney time including “two

    conference calls regarding agreement letter with the State

    of New Hampshire”;

•   An October 22, 2016, entry for attorney time including

    discussion of “providing comments on new CMS proposed

    rulemaking”;

•   A March 2, 2017, entry for attorney time including

    discussion of “strategy for responding to recent efforts

    indicating State may not follow through on DSH payment

    obligations”;

•   An October 25, 2017, entry for attorney time including

    “Review administrative record produced by DOJ,” despite no

    administrative record being produced in this case; and


                               6
  •   A December 5, 2017, entry for attorney time reviewing an

      amicus brief.

In addition, defendants seek a reduction of $1092.24 in NHHA’s

request for costs, arguing that this amount represents time

spent copying and delivering the June 2015 petition to CMS,

which is not time spent in connection with this lawsuit.

      In its objection, NHHA does not address the majority of the

entries defendants identify.    It argues, however, that the

October 17 and December 5, 2017 entries for time spent

downloading and reviewing an amicus brief filed in support of

defendants’ position on appeal should be compensable under the

EAJA because it was necessary to review those briefs in

connection with defendants’ appeal of the judgment in this case.

      Neither NHHA nor defendants offer any caselaw in support of

their position regarding whether reviewing an amicus brief is

compensable under the EAJA.    Defendants note, however, that the

court previously held that NHHA was not entitled to compensation

under the EAJA for work done in opposing the State’s efforts to

intervene and file an amicus brief in this case.     See doc. no.

83 at 29-31.   Work performed in opposition to a non-party’s

efforts to participate in a case, however, is not the same as

time spent reviewing filings in the record.    The EAJA seeks to

compensate plaintiffs for attorneys’ fees “incurred in opposing

government resistance” in a litigation.    Love v. Reilly, 924

                                  7
F.2d 1492, 1496 (9th Cir. 1991).       Time spent reviewing the

State’s amicus brief, which raised arguments in support of

defendants’ position and which NHHA needed to address in the

context of its appeal, falls within that category.       The fact

that the filing was an amicus curiae brief does not

automatically remove it from the EAJA’s purview.       See, e.g.,

Nadarajah v. Holder, 569 F.3d 906, 922 (9th Cir. 2009) (holding

that time spent consulting with amicus curiae was compensable

under the EAJA).

      Therefore, the entries regarding time spent downloading and

reviewing the State’s amicus brief are compensable under the

EAJA.   Defendants’ remaining challenges to specific time entries

and costs are persuasive, and those amounts are deducted from

NHHA’s request for costs and fees.5



II.   Additional Challenges

      Defendants also contend that NHHA’s request for fees should

be reduced by 30 to 40 percent to account for the fact that many

entries do not distinguish amounts that are compensable from




  5 The court notes that many of the excluded entries include
certain tasks that appear to be compensable. Because NHHA does
not raise that issue, and because the EAJA must be strictly
construed in favor of the government, see Ardestani v. I.N.S.,
502 U.S. 129, 137 (1991), the court excludes these entries in
their entirety.


                                   8
those that are not.6   They note that during the litigation,

NHHA’s attorneys spent significant resources on other matters

related to Medicaid Disproportionate Share Hospital payments on

behalf of the plaintiff hospitals, many of which are not

associated with opposing defendants’ efforts in this case.

Defendants argue that several entries lump various distinct

activities together, such that it is impossible to discern

whether those actions were done in connection with this case.

Therefore, defendants request an overall 30 to 40 percent

reduction.

      Although NHHA’s attorneys were acting on its behalf in

opposing CMS’s efforts outside of this litigation during the

relevant time period, none of the remaining entries appears to

include time spent on those efforts.   NHHA submitted in support

of its application the declaration of one of its attorneys, W.

Scott O’Connell, which states that the remaining entries relate

entirely to time spent opposing defendants’ efforts in this

case.   There is nothing in the billing entries—other than the

specific entries discussed above—to suggest otherwise.



  6 Defendants arrive at the 30 to 40 percent figure by
comparing this case to other cases in which courts have reduced
fee requests under the EAJA by a percentage. Defendants note
that the 30 to 40 percent request is lower than the more
significant reductions in the cases they cite, which they assert
accounts for NHHA’s prior efforts to remove inappropriate
billing entries.
                                 9
Therefore, the court will not reduce NHHA’s request by an

overall percentage.



III. Summary

    NHHA is entitled to $296,332.88 in attorneys’ fees, which

represents the amount of attorneys’ fees it seeks to the extent

those entries are supported by its attorneys’ billing records,

less the amount included in the entries defendants identify that

are not compensable under the EAJA.   NHHA is also entitled to

$2,031.82 in costs, which is the amount it seeks less the costs

incurred in copying and delivering the June 2015 petition.



                           CONCLUSION

    For the foregoing reasons, NHHA’s amended motion for

attorneys’ fees and costs (doc. no. 93) is granted as provided

in this order.

    SO ORDERED.



                              __________________________
                              Landya B. McCafferty
                              United States District Judge

January 22, 2020

cc: Counsel of Record.




                               10
